Halpebjst, J. (dissenting in part).
I agree that the portion of the judgment awarding money damages as alternative relief should be stricken, but in all other respects I would affirm the judgment, granting an injunction against the defendants’ operation of a trailer camp on their premises.
It is undisputed that the establishment of the trailer camp by the defendants in 1958 was a violation of the Zoning Ordinance of 1931 then in force. The operation of a trailer camp is a business or commercial use which is not permissible in a residential zone (City of New Orleans v. Louviere, 52 So. 2d, 751 [La.]; City of New Orleans v. Lafon, 61 So. 2d 270 [La.]; Grange v. Korff, 248 Iowa 118, 124; 1 Rathkopf, Law of Zoning and Planning [3d ed.], p. 17-11).
Although the use was illegal in its inception, it is claimed that it was legalized by the adoption on January 14, 1960, of a so-called Trailer Ordinance. This ordinance, inter alia, (1) imposed various regulatory restrictions upon trailers and trailer camps, (2) authorized the continued operation of all existing trailer camps (including those which were then in the process of establishment), and (3) forbade the establishment of any new trailer camps anywhere in the village in the future. The Trailer Ordinance did not purport to amend any specific section of the Zoning Ordinance but, at the end, in sweeping-general terms, it provided that “ [i]nsofar as the provisions of the above paragraphs contravene or conflict with the existing provisions of the Zoning Ordinance * * * the provisions of said paragraphs shall govern and supersede any and all provisions of said Zoning Ordinance”. It is the validity of this provision which is in question here. The first part of the Trailer Ordinance, regulating trailers and trailer camps generally, was properly adopted in the exercise of the powers conferred upon the Village Board by subdivision 69 of section 89 of the Village Law, insofar as the location of the trailers and trailer camps referred to did not conflict with any provision of the Zoning Ordinance. However, the penultimate paragraph of the ordinance quoted above purported to be an exercise of the power of the Village Board to adopt and amend zoning regulations under sections 175 to 179 of the Village Law, and its validity must rest upon a showing- of compliance with those sections.
It is questionable whether the catch-all provision in the Trailer Ordinance was, in form, a permissible method of amending the Zoning Ordinance, but apart from that point, the purported amendment of the Zoning Ordinance was, in my opinion, invalid for several reasons. Many of the points made below *8are applicable to the provisions with respect to individual trailers as well as to those with respect to trailer camps, but I shall address myself only to the portion of the amendment dealing with trailer camps, since that is the use which is in direct controversy here.
(1) The amendment violated the provisions of section 176 of the Village Law which requires all use regulations to be uniform throughout each zoning district. The purported amendment did not change the list of permissible uses enumerated in the Zoning Ordinance for the residential district. (Of course, the commercial enterprise of operating a trailer camp is not one of the enumerated permissible uses.) The amendment did not draw new district lines, or set up a new type of district in which trailer camps or similar uses would be permissible. It is stated in the majority opinion that it may be “ surmised” that part of the residential district was found to have been “ overzoned ”. If this was true, the village authorities had the right to rezone a part of the district and place it in a new classification in which all property owners alike would have the right to operate trailer camps. This the Village Board did not do. Neither did the Village Board adopt a uniform rule applicable alike to all premises within the residential district, allowing all property owners to apply for a permit to operate a trailer camp upon terms of equality. (Rodgers v. Village of Tarrytown, 302 N. Y. 115; Nappi v. La Guardia, 184 Misc. 775, affd. 269 App. Div. 693, affd. 295 N. Y. 652.)
The amendment did not rezone the area in which the defendants’ premises were located and take them out of the residential district. The premises remained in the residential district, subject to the restricted uses specified for that district. In the face of these unchanged regulations, the amendment purported to authorize the defendants to maintain a trailer camp, contrary to the use regulations which were binding upon the other property owners in the district. This flouted the command of the statute that use regulations “ shall be uniform * * * throughout each district”. (Village Law, § 176; Callaman Rd. Improvement Co. v. Town of Newburgh, 6 Misc 2d 1071, affd. 5 A D 2d 1003.)
(2) The amendment was not ‘1 made in accordance with a comprehensive plan” (Village Law, § 177), but constituted illegal spot-zoning. It is a flagrant example of a zoning ordinance amendment not designed to alter the zoning regulations to serve the general welfare, but désigned to give a special advantage to one property owner “ for the benefit of the owner of such property and to the detriment of other owners (Rodgers *9v. Village of Tarrytown, supra, p 123.) The amendment, in effect, selected the premises of the defendants and three other owners of trailer camps, scattered throughout the residential district of the village, and, without any rhyme or reason, gave them the exclusive right to operate trailer camps in perpetuity, without regard to any comprehensive zoning plan. The comprehensive zoning plan reflected in the Zoning Ordinance excluded all commercial uses, including trailer camps, from the residential district. The amendment completely departed from this plan but it did not substitute any other perceptible plan. It authorized the use of the particular sites for trailer camp use in the residential district, simply because they happened to have been so used (illegally) in the past.
The operation of a trailer camp on the premises of the defendants, adjacent to the plaintiff’s premises, was highly detrimental to the use of the plaintiff’s premises for residential purposes, particularly in view of the plaintiff’s intention to use its premises for a new subdivision development. However, if, in view of the authority given to the defendants to operate a trailer camp, the plaintiff should decide to abandon its subdivision plan and to use its property as a site for a trailer camp, similar to the defendants’, the plaintiff would be prevented from doing so by the terms of the amendment. The owners of all property other than existing trailer camp sites were denied the right to operate trailer camps, without regard to their location in proximity to the existing camps and without regard to their suitability for that use. The ordinance thus arbitrarily discriminated between the defendants’ premises and the premises of the plaintiff and of others in the vicinity, although all the premises were similarly situated.
The fact that the sites selected for the special privilege were already devoted to trailer camp use does not justify the discrimination. On the contrary, it aggravates the wrongfulness of the spot-zoning. The trailer camps in existence at the time of the adoption of the amendment had been established illegally in violation of the Zoning Ordinance. It was the duty of the village authorities to enforce the ordinance and to compel the trailer camp operators to cease the illegal operation. Instead, the village authorities rewarded the illegal users by making them the recipients of a special privilege.
This is not a case of authorizing the continuance of a lawful nonconforming use which was in existence prior to the adoption of the Zoning Ordinance; it is rather the case of an unlawful use, illegal from its inception, which was sought to be legalized by spot-zoning in favor of the wrongdoers.
*10(3) The purported amendment to the Zoning Ordinance is arbitrary and discriminatory in forbidding the establishment of trailer camps in the future in the commercial and industrial districts of the village. Not only does the amendment discriminate in favor of the existing camp site owners as against all other property owners in the residential zone, but it also discriminates against property owners in the commercial and industrial zones by forbidding them to open trailer camps in the future, even though they would otherwise have had the right to do so under the Zoning Ordinance. Trailer camps are permissible uses in the nonresidential sections of the village under the terms of the Zoning Ordinance. (Zoning Ordinance, § 6.) Furthermore, it is provided in the Zoning Ordinance that any use permitted in a district of higher classification is permissible in a district of lower classification. (Zoning Ordinance, § 6, subd. 1; § 8, subd. 1.) The amendment turns the Zoning Ordinance classification upside down. It permits trailer camps in the residential district, the district of highest classification, and forbids them in districts of lower classification. This is wholly arbitrary. A Village Board may not, in the reasonable exercise of its zoning powers, permit trailer camps at haphazardly selected sites in a residential district and concurrently forbid them completely in the commercial and industrial districts of the village.
It is true that the prohibition of trailer camps in nonresidential districts does not directly affect the plaintiff, hut is an integral, nonseverable part of a single legislative scheme reflected in the amendment, and if it is held to be invalid, as it must be, the whole amendment falls. (Loew v. McNeill, 170 Misc. 647, affd. 279 N. Y. 806; Hauser v. North British & Mercantile Ins. Co., 206 N. Y. 455, 465; People v. Harrison, 170 App. Div. 802, affd. 219 N. Y. 562; McKinney’s Cons. Laws of N. Y., Book 1, § 150, p. 241.)
(4) There were several lawful ways in which the Village Board could have dealt with trailer camps, hut the board did not adopt any of them. First of all, the board could have enforced the Zoning Ordinance and compelled the removal of all trailer camps to the commercial or industrial district. Secondly, the hoard could have amended the list of permissible uses in the residential district and could have permitted trailer camps in any part of the district, as well as in the commercial and industrial districts, upon compliance with reasonable health and sanitation regulations. This the Village Board obviously did not wish to do. The hoard could have rezoned a part of the residential district and set up a new district of appropriate size in *11accordance with a comprehensive plan, and it could have provided new use regulations for the new district, including trailer camps among the permissible uses. This, too, the board did not choose to do.
The method of dealing with trailer camps most commonly in use, and the one recommended by the New York State Department of Commerce, is to require a special zoning permit from the Zoning Board of Appeals before a trailer camp can be established in any part of the municipality (Zoning in New York State [1958], pp. 128-129). A similar provision is commonly made with regard to such special uses as gasoline stations and billboards. (Cf. Matter of Concordia Collegiate Inst. v. Miller, 301 N. Y. 189, 195.) This method of dealing with the problem has the merit of giving an opportunity to all persons whose properties are similarly situated to apply for a permit on terms of equality. It also has the merit of affording the parties the right of judicial review of the decisions of the Board of Appeals granting or denying special permits.
The Village Board did not choose any of these lawful methods of dealing with the problem; instead it dealt with it unlawfully by adopting a spot-zoning amendment in favor of the unlawful existing trailer camp sites within the residential zone.
There is no provision in the Trailer Ordinance for the obtaining of a special permit from the Zoning Board of Appeals as a condition of operating a trailer camp. There is a provision for the obtaining of an annual license for a trailer camp, but this is wholly different from a special zoning permit. The license relates only to matters of health and sanitation. The defendants and the other owners of trailer camp sites which were in existence at the time of the adoption of the Trailer Ordinance are not required by that ordinance to obtain any zoning permit in order to be authorized to operate in the residential zone. They are given that right without qualification and in perpetuity by the Trailer Ordinance itself. They are not required to make a showing of the suitability of the location of their camps or the absence of detriment to the neighbors as a condition of obtaining authority to continue to operate. Conversely, there is no provision in the Trailer Ordinance by which other property owners similarly situated are given the right to apply for a permit to establish a trailer camp in the future. The defendants and the other existing trailer camp owners are thus arbitrarily given a monopoly of trailer camps in the village.
For these reasons, I would hold that the purported amendment to the Zoning Ordinance was invalid and that the pre-existing provisions of the Zoning Ordinance remained in full force and *12effect, and that the plaintiff is entitled to an injunction against the violation of the Zoning Ordinance by the defendants.
Williams, P. J., and McClusky, J., concur with Bastow, J.; Halpeen, J., dissents in part, votes to modify the judgment and to affirm the judgment as modified, in separate opinion, in which Henry, J., concurs.
Judgment reversed on the law and facts, with costs, and complaint dismissed, with costs.